Citation Nr: 1537857	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  03-01 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a total disability evaluation based on individual unemployability due to the appellant's service-connected disorders.

2.  Entitlement to special monthly compensation based on the need for aid and attendance or on account of being housebound.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 



INTRODUCTION

The Veteran served on active duty from July 1976 to January 1979.

This matter initially came before the Board of Veterans' Appeals, hereinafter the Board, on appeal from an August 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In March 2003, the Veteran had a hearing before a Decision Review Officer (DRO) and the transcript is of record. 

The Board remanded the issues on appeal for additional development in July 2004, March 2007, and July 2008. 

In August 2010, the Board denied entitlement to a total disability evaluation based on individual unemployability due to service connected disorders as well as entitlement to special monthly compensation based on the need for aid and attendance or on account of being housebound.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In April 2012, the Court vacated the August 2010 decision and remanded the claims to the Board for readjudication consistent with the memorandum decision.  In turn, the Board in November 2012 remanded the claim to the RO for additional development in November 2012.  

Regrettably, the requested development has not yet been completed and another further remand is necessary.  The appeal is therefore REMANDED again to the RO.  VA will notify the appellant if further action is required. 


REMAND

As reported above, the Board remanded the claim in November 2012 so that additional medical information could be obtained and included in the claims folder for review.  Therein the Board directed that:

3.  Then, schedule the Veteran for a VA examination to determine the effect, if any, of his service-connected disabilities on his employability prior to June 16, 2006 and from August 1, 2007.  The claims folder must be made available to the examiner, who should acknowledge in the evaluation report that he/she has reviewed the file.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The examiner should discuss all impairment and/or symptoms caused by the Veteran's service-connected disabilities and state whether those disabilities, singularly or jointly, render him unable to secure or follow a substantially gainful occupation.  The examiner should also discuss whether the Veteran is in need of aid and attendance by another or housebound by reason of his service-connected disabilities. 

The examiner should address Dr. J.E.W.'s opinions, Dr. A.C.'s opinions, the June 2007 VA aid and attendance examination report, the December 2007 C&P report, the December 2010 VA psychiatric examination report, and the February 2011 VA general examination report, as well as the VA Social and Industrial Survey report to be obtained upon remand.  (Emphasis added.)

A full and complete rationale for all opinions expressed must be provided.  If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.) 

The record shows that the appellant did undergo a social and industrial survey in October 2014, compensation examinations in April 2015, and an aid and attendance Examination also in April 2015.  A review of the compensation examinations (along with the other reports of October 2014 and April 2015) reveals that detailed comments were not provided in response to the above tasking.  That is, the examiners were asked to address the opinions of Doctor J.E.W., Doctor A.C., the June 2007 VA aid and attendance examination report, the Compensation and Pension Examination Report of December 2007, the December 2010 VA psychiatric examination report, and the February 2011 VA general examination report.  This was not accomplished.  The Board also notes that none of the examiners discussed the appellant's lay statements in accordance with Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

The Court has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this instance, the Board finds that the examination results are inadequate because the examiner failed to provide responses to the Board's remand instructions of November 2012.  Stegall v. West, 11 Vet. App. 268 (1998).  Hence, in conjunction with the Court's dictates of Stegall, this appeal is returned to the RO so that another examination may be accomplished and complete and definitive opinions may be obtained.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  However, identification of specific action requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  Therefore, to ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claims, the case is REMANDED to the RO for the following development: 

1.  The appellant should once again be provided the notice required under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015), for the issues currently on appeal.  A copy of the letter sent should be included in the claims folder for review, and any information obtained as a result of this action should also be included in the claims folder. 

2.  The RO should contact the appellant and request that he identify all sources of medical treatment received since January 2013, and to furnish signed authorizations for release to the VA for private medical records in connection with each non-VA source identified.  Copies of the medical records from all sources, including VA records, (not already in the claims folder) should then be requested.  Any additional records obtained should be added to the claims folder.  If requests for any private or non-VA federal treatment records are not successful, the RO should inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  See 38 C.F.R. § 3.159. 

3.  The RO should schedule the appellant for a VA examination to determine the effect, if any, of his service-connected disabilities on his employability prior to June 16, 2006, and after August 1, 2007, to the present.  The examination should not be accomplished by the examiner who provided the examinations in October 2014 or April 2015; however, the examination should be accomplished by a physician.  The physician must be provided access to the claims folder, VBMS file and Virtual VA file, and the physician should acknowledge in the evaluation report that he/she has reviewed this evidence.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

The examiner should discuss all impairment and/or symptoms caused by each of the Veteran's service-connected disabilities and state whether those disabilities, singularly or jointly, render him unable to secure or follow a substantially gainful occupation.  The examiner should also discuss whether the Veteran is in need of aid and attendance by another or housebound by reason of his service-connected disabilities. 

The examiner MUST address Dr. J.E.W.'s opinions, Dr. A.C.'s opinions, the June 2007 VA aid and attendance examination report, the December 2007 C&P report, the December 2010 VA psychiatric examination report, and the February 2011 VA general examination report, as well as the VA Social and Industrial Survey report of October 2014.

A full and complete rationale for all opinions expressed must be provided.  If the physician examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  

The examiner must provide a comprehensive report including complete rationales for any and all opinions and conclusions reached.  Again, if further testing or examination by other specialists is determined to be warranted in order to evaluate the specific condition at issue, such testing or examination is to be accomplished prior to completion of the examination report.  In the doctor's report, the appropriate examiner must specifically discuss the appellant's contentions and assertions that he should receive special monthly compensation and a total disability evaluation based on individual unemployability due to service connected disorders.  

The physician must reference the evidence of record and explain any inconsistency to prior findings.  

4.  Thereafter the RO must review the evidence and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2015); Stegall.  

5.  Thereafter, the RO should readjudicate the issues on appeal.  The RO is reminded that in making a determination as to whether a total disability evaluation based on individual unemployability due to service connected disorders may be granted based on extraschedular considerations, it must fully discuss why, or why not, it is sending the claim to the Director, VA Compensation.  If any benefit sought on appeal remains denied, the appellant and his attorney must be provided a supplemental statement of the case which must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order. 

The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  The purpose of the examination requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2015) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




